 


114 HR 1034 IH: To provide for an accounting of total United States contributions to the United Nations.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1034 
IN THE HOUSE OF REPRESENTATIVES 
 
February 24, 2015 
Mr. Brooks of Alabama (for himself, Mr. Sessions, Mr. Jones, Mr. Ribble, and Mr. Zinke) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To provide for an accounting of total United States contributions to the United Nations. 
 
 
1.Report on United States contributions to the United Nations
(a)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Director of the Office of Management and Budget shall submit to Congress a report on all assessed and voluntary contributions, including in-kind, of the United States Government to the United Nations and its affiliated agencies and related bodies during the previous fiscal year. (b)ContentThe report required under subsection (a) shall include the following elements:
(1)The total amount of all assessed and voluntary contributions, including in-kind, of the United States Government to the United Nations and its affiliated agencies and related bodies during the previous fiscal year. (2)The approximate percentage of United States Government contributions to each United Nations affiliated agency or body in such fiscal year when compared with all contributions to each such agency or body from any source in such fiscal year.
(3)For each such United States Government contribution— (A)the amount of each such contribution;
(B)a description of each such contribution (including whether assessed or voluntary); (C)the department or agency of the United States Government responsible for each such contribution;
(D)the purpose of each such contribution; and (E)the United Nations or its affiliated agency or related body receiving the contribution.
(c)Scope of initial reportThe first report required under subsection (a) shall include the information required under this section for the previous three fiscal years. (d)Public availability of informationNot later than 14 days after submitting a report required under subsection (a), the Director of the Office of Management and Budget shall post a public version of the report on a text-based, searchable, and publicly available Internet Web site. 
 
